CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Notice of Allowance of 3/11/2021 and to the 312 Amendment of 3/17/2021. Claims 1-9, 13-18 and 20-24 are presented for examination. Claims 10-12 and 19 are cancelled. This is a Corrected Notice of Allowance for the purpose of correcting the numbering of the allowed claims.


Allowable Subject Matter

2.	Claims 1-9, 13-18 and 20-24 are allowed. The examiner's statement of reasons for allowance is presented in the previous Notice of Allowance dated 3/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 19, 2021